Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Amendments
           In the reply filed 9/09/2022, Applicant has amended Claims 1, 10, and 22, and cancelled Claims 12, and 31-34, and 37-40.  
Claims 1-11, 13, 16-30, and 35-36 are under consideration. 



New Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 20, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

	Claims 13, 20, and 21 are dependent on canceled Claim 12. MPEP 608.01(n) states that if the base claim has been canceled, a claim which is directly or indirectly dependent thereon should be rejected as incomplete.
		

Withdrawn 35 USC § 103 
The prior rejection of Claims 1-3, 5-11, 13, 16-24, 26-30, and 35-36 under 35 U.S.C. 103 as being unpatentable over Kwon et al. (US2015/0259646, published 9/17/2015, see IDS filed 1/03/2020), in view of Sadeghi et al., (Acta Onco, 2013, 52:978-986, prior art of record) is withdrawn in light of Applicant’s amendment of Claims 1, 10, and 22 to limit the claimed method to including an automatic cell sorter, which is a limitation neither Kwon nor Sadeghi teach.

The prior rejection of Claims 4 and 25 under 35 U.S.C. 103 as being unpatentable over Kwon et al. (US2015/0259646, published 9/17/2015, see IDS filed 1/03/2020), in view of Sadeghi et al., (Acta Onco, 2013, 52:978-986, prior art of record), as applied to claims 1 and 22, in further view of Huag (US2005/0011582, filed 6/07/2004, prior art of record) is withdrawn in light of Applicant’s amendment of Claims 1, and 22 to limit the claimed method to including an automatic cell sorter.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



Claims 1-3, 5-11, 16-19, 22-24, 26-30, and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (US2015/0259646, published 9/17/2015, see IDS filed 1/03/2020), in view of Watanabe et al. (Int J Hematol, 2008, 88:311-320) and Sadeghi et al., (Acta Onco, 2013, 52:978-986, prior art of record) 

In regard to claims 1, 10, and 22, Kwon (2015) teaches a method of preparing autologous cancer antigen-specific CD8 T cells comprising the following steps:
First, (a) preparing the activated autologous cancer antigen-specific CD8 T cells expressing the co-stimulatory factor 4-1BB consisting of the following steps:
Isolating PBMCs from the blood obtained from a patient;
Activating the CD8 T cells from said PMBCs;
Inducing expression of 4-1BB [0073-0084].
Second, (b) selecting the CD8 T cells expressing the co-stimulatory factor 4-1BB among the activated cells [0085-0086].
Third, (c) increasing the number of CD8 T cells [0087-0094].
However, Kwon is silent with respect to selecting the CD8 T cells expressing the co-stimulatory factor 4-1BB using an automatic cell sorter.
With respect to claims 1(b), 10(b) and 22(b), Watanabe teaches an automatic magnetic cell sorter (AutoMACS) for selecting viral antigen stimulated CD8 T cells for 4-1BB expression (p. 313, last para., p. 314, 1st para., p. 316, Fig. 3, see Table 1).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to practice the method of preparing CD8+ T cells using an immunocapture system as taught by Kwon and substitute AutoMACS as taught by Watanabe with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Watanabe because the CD8 T cells enriched by the 4-1BB based AutoMACS system showed good growth and proliferation, and the 4-1BB based AutoMACS system produces antigen stimulated T cells where almost all of the cells express 4-1BB (p. 315, last 2 para., p. 318, Discussion, see also Fig. 2 and Table 1). 
	However, although Kwon teaches that the autologous cancer antigen-specific CD8 T cells expressing the co-stimulatory factor 4-1BB are to be administered to the patient as cell therapy for cancer (Abstract), they are silent to the step of freezing the CD8 T cells.
	With respect to the freezing step of claims 1, 10, and 22, as well as the thawing step of claims 2, 11, 23, as well as the post-thawing expansion step of claims 8 and 29, Sadeghi teaches the method steps of freezing and thawing (i.e., F/T) T cells followed by a rapid expansion protocol (i.e., REP) step (p. 8, Fig. 1, p. 982, Fig. 2).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to practice the method of preparing CD8+ T cells as taught by Kwon and combine the steps of (d) freezing the cells, (e) thawing the cells, and (f) expanding the number of T cells after thawing as taught by Sadeghi with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Sadeghi for several reasons. First, in regard to freezing and thawing the T cells, Sadeghi teaches that in cell therapy “cryopreservation of immune cells is a standard procedure that is routinely performed in order to preserve cells for future use. It also allows for the establishment of specimen banks for future analysis while reducing problems such as assay variabilities that are common when independently isolated fresh samples are analyzed” (p. 978, Introduction, see also Abstract). Second, in regard to increasing the number of cells after thawing, Sadeghi teaches that this would have been obvious because the expansion step after thawing allows the recovery of ATP levels (p. 983, Results, 1st para., p. 985, Discussion, 1st para., and see Fig. 2). 
	In regard to claims 3 and 24, Kwon teaches that the cancer antigen is hTERT ([0009], see Table 2, and Fig. 2-7).
In regard to claims 5, 6, 17, 19, 26, 27, 36, Kwon teaches that the number of CD8 T cells expressing 4-1BB after proliferation is about 106 cells per ml (i.e., 109 cells per L) so as to have sufficient numbers for administration to the cancer patient [0045]. Furthermore in regard to claims 6, 17, 19, 27, and 36, as stated supra, Watanabe teaches that autoMACS cell sorter produces T cells where almost all express 4-1BB with purities of about 95%. Furthermore, Kwon makes obvious to maximize the percentage of CD8 T cells expressing 4-1BB so as to enhance CD8 T cell activity for cancer treatment [0005]. Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to generate at least 106 cells per ml that were 95% 4-1BB expressing, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
In regard to claims 7 and 28, Kwon teaches the step of detecting the ratio of CD8 T cells also expressing 4-1BB [0047], which Watanabe teaches would have been obvious because CD8 T cells preferentially express 4-1BB compared to CD4 T cells (Table 1 and Fig. 6).
In regard to claims 9, 16, 18, 30, 35, as stated supra, Kwon teaches the co-stimulatory factor is 4-1BB.
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 9/09/2022 are acknowledged.
Applicant argues that using an anti-41BB antibody coated plate for selecting the CD8 T cells expressing a co-stimulatory factor varies greatly with the skill of the operator, and the process of culturing is very complex and takes more time than an automatic cell sorter. Furthermore, Applicant argues that using flow cytometry instead of an 4-1BB antibody-coated produced unexpected results. Specifically, Applicant argues that flow cytometry produced more cells, more quickly, with greater viability and a greater purity of at least 95%. Applicant argues that given the lack of teachings of the cited prior art, the skilled artisan would not have achieved such unexpected results when selecting CD8 T cells expressing a co-stimualtory factor with an automatic cell sorter.
Applicant’s arguments have been fully considered and are not found persuasive.
As a first matter, Fig. 4A-E from allowed application 16/715,695 upon which Applicant’s arguments rely does not appear in instant specification. Arguments of counsel cannot take the place of factually supported objective evidence in the record. See In re Schulze, 346 F.2d 500, 602, 145 USPQ 716, 718 (CCPA 1965), In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984). Attorney statements regarding, e.g. unexpected results, commercial success, long-felt need, inoperability of the prior art, skepticism of experts, and copying, are not evidence without a supporting declaration. Applicant is also remined that each application is examined on its own merits. For example, the Examiner of cited application appears to have relied on a different reason for allowance and makes no mention of the purported unexpected results of an automatic cell sorter.	
As a second matter, in regard to Applicant’s purported unexpected results as presented in Table 1 of instant Application, it is not clear to the Examiner how some of the results are truly unexpected and/or significant. For example, in regard to cell viability, the anti-41BB coated plate yields 92.3% viability, while the automatic cell sorter yields 95.0% viability. Under most circumstances, one of ordinary skill would have expected a 2.7% difference in cell viability to be within the margin of error (note that no error bars nor statistical comparisons are made). Furthermore, in regard to the “Cell function test”, the 41BB coated plate appears to have increased numbers of IFN-gamma and LAMP1 expressing cells. Finally, in regard to the time frame of production between the two methods, although Applicant’s drawings indicated that the substitution of an automatic cell counter compared to 4-1BB coated plates can reduce the preparation time from 14 days to 11 days, this does not appear to offer much practical benefit in the claimed method because the claimed method requires a freezing and storage step. In other words, what is the advantage of a quicker method of production when the product is going to be stored for later use anyway. Thus, Table 1 and Figure. 1 of Applicant’s specification do not appear to indicate that there were unexpected results and do not indicated that the results are of a significant, practical advantage. Applicant is reminded that when presenting possible unexpected results, the evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength "are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration."); Ex parte C, 27 USPQ2d 1492 (Bd. Pat. App. & Inter. 1992) (Applicant alleged unexpected results with regard to the claimed soybean plant, however there was no basis for judging the practical significance of data with regard to maturity date, flowering date, flower color, or height of the plant.). See also In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977) and In re Eli Lilly, 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) as discussed in MPEP § 716.02(c).
As a final matter, the purported unexpected results presented by the Applicant were studies performed in an anti-41BB antibody for selecting CD8 T cells that express the co-stimulatory factor of 41BB, which is not commensurate in scope with the claimed method of preparing CD8 T cells that express any co-stimulatory factor. MPEP 716.02(d), states that unexpected results must be commensurate in scope with the claimed invention. 

	

Claims 4 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (US2015/0259646, published 9/17/2015, see IDS filed 1/03/2020), in view of Watanabe et al. (Int J Hematol, 2008, 88:311-320) and Sadeghi et al., (Acta Onco, 2013, 52:978-986, prior art of record), as applied to claims 1 and 22, in further view of Huag (US2005/0011582, filed 6/07/2004, prior art of record).

As stated supra, Kwon et al. suggest a method of producing a cancer treatment composition of autologous, activated cancer antigen specific CD8+ T cells using an automatic cell sorter.
However, although Kwon teaches that selecting of 4-1BB expressing CD8+ T cells can be performed using a flow-cytometer [0047], they are silent with respect to a closed-system flow cytometer.
	With respect to claims 4 and 25, Huag teaches a closed-system flow cytometer (Abstract, Summary of Invention).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to practice the method of preparing CD8+ T cells using an automatic cell sorter as suggested by Kwon et al. and substitute a closed-system flow cytometer as taught by Haug with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Haug because the closed-system flow cytometer ensures sterility of the cells, while allowing the sorting of desired cells to high purity discrete populations (Abstract, [0003], Summary of invention). 
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 9/09/2022 are acknowledged and have been addressed supra.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
No claims are allowed.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR S LEONARD whose telephone number is (571)270-3073.  The examiner can normally be reached on Mon-Fri 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ARTHUR S LEONARD/Examiner, Art Unit 1631